DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 24 September 2021, have been entered in full. Claims 1-6, 8, 11, 12, 14, 15, 17-29, 32-36, 38, 40-75, 77-82 are canceled.  Claims 7, 13 and 16 are amended. Claims 7, 9, 10, 13, 16, 30, 31, 37, 39 and 76 are under examination.
	
			Information Disclosure Statement

The information disclosure statement(s)(IDS) (filed 24 September 2021) was received. It has been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
The following references not considered by the Examiner for the following reasons: 
1.  The reference not considered by the Examiner is in a language other than English and does not have an English abstract.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, 30, 31, 37, 39 and 76 remain rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (WO 2014/066486; published 5/1/14) in view of Seehra et al. (US 2013/0243743; published 9/9/13), Cohen et al. (Long-term effect of splenectomy on transfusion requirements in Thalassemia Major, American Journal of Hematology 30:254- 256, 1989) and Ogston-Tuck, S. (Continuing Professional Development Volume 29/No. 3:53-58, September 17, 2014).
The basis for this rejection is set forth at pages 3-9 of the previous Office Action (26 April 2021).

APPLICANT’S ARGUMENTS	
	
	Applicant argues that they previously submitted post-filing data in reference C548 to demonstrate that a significantly greater proportion of transfusion-dependent beta-thalassemia patients who had prior splenectomy achieved clinically meaningful 
Applicant argues that they also submitted post-filing data in reference C550 to demonstrate that a significantly greater proportion of beta-thalassemia patients with B°/B° genotype achieved clinically meaningful reductions in RBC transfusion burden after being treated with the ActRII signaling inhibitor presently claimed. Applicant submits that they thus argued that beta-thalassemia patients with prior splenectomy and B°/B° genotype could be effectively treated using the presently claimed method. 
	Applicants argue that the level of RBC transfusion burden corresponds to the severity of beta-thalassemia. The reduced RBC transfusion burden shown in the post-filing data in references C548 and C550 demonstrates that the respectively identified beta-thalassemia patients could be effectively treated with the ActRII signaling inhibitor presently claimed. Applicant argues that the post-filing data in reference C548 focuses on transfusion-dependent beta-thalassemia patients who had prior splenectomy (not necessarily patients with B°/B° genotype beta-thalassemia), while the post-filing data in reference C550 focuses on beta-thalassemia patients with B°/B° genotype (not necessarily patients with prior splenectomy). Applicant argues many patients with B°/B° genotype beta-thalassemia require splenectomy and that the instant claims are properly drawn to a method for treating beta-thalassemia in patients with prior splenectomy and B°/B° genotype. Applicant submits:
“The Federal Circuit has stated: Singling out a particular subset of patients for treatment (for example, patients with a particular gene) may reflect a new and useful invention that is patent eligible despite the existence of prior art or a prior art patent 
	Applicant submits:  “Prometheus Labs, Inc. v. Roxane Labs, Inc., 805 F.3d 1092, 1098 (Fed. Cir. 2015). A particular subset of patients is not limited to patients with a particular gene. Applicant argues that in Prometheus, although the court found the claims at issue obvious, the court found “those who (1) are women  (2) with IBS—D (3) who have experienced symptoms for at least six months and (4) who have had moderate pain” as a subset of patients with irritable bowel syndrome”.
	Applicant maintains that similar to parameters used in Prometheus to single out a subset of irritable bowel syndrome patients, parameters like (1) transfusion dependent beta-thalassemia, (2) prior splenectomy, and (3) B°/B° genotype are used in the present application to single out a subset of beta-thalassemia patients. Applicant argues that they have provided evidence that the treatment of this subset of beta-thalassemia patients was believed to be challenging at the priority date of the present application. Yet these patients could be effectively treated with the ActRII signaling inhibitor presently claimed. 
	Applicant argues that the post-filing data in reference C548 shows that a significantly greater proportion of luspatercept-treated patients in the “having prior splenectomy” patient group achieved clinically meaningful reductions in RBC transfusion burden of > 33% during Week 13 to Week 24 versus placebo. Applicant argues that the numeric comparison is 24.0% vs. 3.1% (P=0.0003) rather than 24.0% vs. 23.1% (P=0.0003). Applicant argues that “23.1%” was a typo introduced inadvertently, while “3.1%” is supported by reference C548 submitted on January 31, 2020.

	
	
EXAMINER”S RESPONSE
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
 1.  Both Sung and Seehra teach treating beta-thalassemia comprising administering ActRIl signaling inhibitor polypeptides (i.e. SEQ ID NO:25 and SEQ ID NO:23). Sung et al. teach subcutaneously administering said ActRIl signaling inhibitor once every 21 days at a dose of about 0.8 mg/kg or about 1.0 mg/kg.  Seehra et al. teach beta-thalassemia treatment to include subjects with beta-thalassemia major (i.e. genotype B°/B°). In addition, Seehra teach the use of ActRIl signaling inhibitor polypeptides to treat ineffective erythropoiesis in a patient with thalassemia while reducing the need for transfusion of red blood cells (see para 0027). 
Thus the combination of the Sung and Seehra references teach administering the claimed ActRII signaling inhibitor peptide to treat beta-thalassemia genotype B°/B° while reducing the need for transfusion of red blood cells (i.e. transfusion-dependent beta-thalassemia patients). 

Sung and Seehra do not teach wherein the beta-thalassemia genotype B°/B° subject has prior splenectomy. 
However, the Examiner submitted the Cohen reference. Cohen et al. teach that subjects with beta- thalassemia major (Bo/Bo) commonly develop spleen enlargement and that splenectomy reduces the transfusion requirement. Thus, it would be obvious that a beta-thalassemia major subject has prior splenectomy. In addition, Seehra et al. teach administering ActRIl signaling inhibitors to treat splenomegaly (enlarged spleen).
Based on the reference teachings in the 35 U.S.C. 103 rejection, it is unclear to the Examiner, why reducing RBC transfusion burden would be unexpected in transfusion-dependent beta-thalassemia genotype Bo/Bo patients with prior splenectomy treated with luspatercept. 
2.  Applicant argues that they have provided evidence that the treatment of this subset of beta-thalassemia patients was believed to be challenging at the priority date of the present application. Yet these patients could be effectively treated with the ActRII signaling inhibitor presently claimed.
The Examiner maintains the fact that treating a certain patient population is challenging does not mean that a particular treatment was not obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
3.  Applicant cites the Federal Circuit; Prometheus Labs, Inc. v. Roxane Labs, Inc., 805 F.3d 1092, 1098 (Fed. Cir. 2015). “Singling out a particular subset of patients for treatment (for example, patients with a particular gene) may reflect a new and useful invention that is patent eligible despite the existence of prior art or a prior art patent disclosing the treatment method to patients generally.  An obviousness rejection likely would not be appropriate where the new patient subset displayed unexpected results”.
The Examiner notes the Prometheus further states: 
 “The genus-species distinction may have particular relevance in the field of personalized medicine, where, for example, a particular treatment may be effective with respect to one subset of patients and ineffective (and even harmful) to another subset of patients.  See, e.g., Margaret A. Hamburg & Francis S. Collins, The Path to Personalized Medicine, 363 New Eng. J. Med. 301, 301 (2010).  Singling out a particular subset of patients for treatment (for example, patients with a particular gene) may reflect a new and useful invention that is patent eligible despite the existence of prior art or a prior art patent disclosing the treatment method to patients generally.  An obviousness rejection likely would not be appropriate where the new patient subset displayed unexpected results.  But that is not the situation here. In this case, the district court’s factual findings make clear that, at the time of the ’770 patent, it would have been obvious for a person skilled in the art to have separately treated the limited subset claimed in the ’770 patent with alosetron, and that any unexpected results were attributable to factors exogenous to the ’770 patent”.
In the instant case, references C548 and C550 do not teach that luspatercept is effective or more responsive with respect to transfusion-dependent beta-thalassemia o/Bo patients with prior splenectomy but is ineffective (or even harmful) with respect to another subset of patients such as transfusion-dependent beta-thalassemia genotype Bo/B+ patients or transfusion-dependent beta-thalassemia genotype Bo/Bo patients with no prior splenectomy. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.


	Claims 9 remains rejected under 35 U.S.C. 103 as being unpatentable over Sung et al., Seehra et al., Cohen et al. and Ogston-Tuck as applied to claim 7 above, and further in view of Panigrahi et al. (Hematology, Volume 13/No. 4:247-252, 2008).
	The basis for this rejection is set forth at pages 9-10 of the previous Office Action (26 April 2021).
	Applicant argues that claim 9 depends from claim 7, and thus incorporate the limitations of claim 7. Applicant argues that as discussed above, the cited references, either individually or in combination, do not render claim 9 obvious.
	Applicant’s arguments have been fully considered but are not found persuasive for reasons of record and the reasons discussed above in the maintained rejection of claims 7, 10, 30, 31, 37, 39 and 76 under 35 U.S.C. 103 as being unpatentable over Sung et al. in view of Seehra et al., Cohen et al. and Ogston-Tuck. The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

s 13 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Sung et al., Seehra et al., Cohen et al. and Ogston-Tuck, as applied to claim 7 above and further in view of Sherman et al. (US 2009/0163417; published June 2009).
The basis for this rejection is set forth at pages 10-12 of the previous Office Action (26 April 2021).
	Applicant argues claims 13 and 16 all depend from claim 7, respectively, and thus incorporate the limitations of claim 7. Applicant argues that as discussed above, the cited references, either individually or in combination, do not render claims 13 and 16 obvious. Applicant’s arguments have been fully considered but are not found persuasive for reasons of record and the reasons discussed above in the maintained rejection of  claims 7, 10, 30, 31, 37, 39 and 76 under 35 U.S.C. 103 as being unpatentable over Sung et al. in view of Seehra et al., Cohen et al. and Ogston-Tuck. The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	
				Conclusion
			No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        11/29/21